Citation Nr: 9911223	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  99-04 302	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

JON B. LOVE

INTRODUCTION

The veteran and his attorney entered into fee agreements 
dated December 11, 1995, and April 28, 1998, which provided 
that the latter would represent the former before the 
Department of Veterans Affairs (VA) for a fee equal to 20 
percent of the total amount of any past-due benefits awarded 
to the veteran by VA.

By a letter dated February 11, 1999, the VA Regional Office 
(RO) in Seattle, Washington, notified the veteran and his 
attorney that the veteran had been awarded past-due benefits 
as the result of a rating decision.  The RO's letter also 
advised them that 20 percent of the past-due benefits awarded 
to the veteran had been withheld, and that the veteran's 
claims folder was being forwarded to the Board of Veterans' 
Appeals (the Board) for a determination concerning whether 
the attorney was entitled to receive a fee from those past-
due benefits.  

FINDINGS OF FACT

1.  The Board issued a final decision on October 27, 1995, 
that, in pertinent part, denied the veteran's claims for 
service connection for a back disorder, an increased 
evaluation for residuals of left knee surgery, and a total 
disability rating for compensation purposes, based on 
individual unemployability.

2.  The notices of disagreement (NODs) that preceded the 
Board's October 1995 decision were received by the RO after 
November 18, 1988.

3.  The attorney was retained by the veteran in December 1995 
to represent him concerning his claim for "veterans 
disability benefits;" the attorney provided services on the 
veteran's behalf concerning the issues for which past-due 
benefits were awarded to the veteran.

4.  The veteran's claims file contains a copy of a December 
11, 1995, fee agreement and an April 28, 1998, fee agreement, 
both of which provide for direct payment by VA of a fee equal 
to 20 percent of any past-due benefits awarded to the 
veteran, and are contingent in nature. 

5.  Past-due benefits are payable to the veteran based on the 
RO's December 21, 1998, rating decision, which increased to 
40 percent the evaluation of residuals of left knee surgery 
and granted his claims for service connection for a low back 
disorder (with a 40 percent evaluation) and a total rating 
based on individual unemployability, due to service-connected 
disabilities. 



CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement between 
the veteran and his attorney as to representation before VA 
may be executed have been met. 38 U.S.C.A. § 5904(c) (West 
1991 & Supp. 1998); 38 C.F.R. § 20.609(c) (1998).

2.  The criteria for eligibility for direct payment of 
attorney fees by VA from past-due benefits, arising from the 
grant of the veteran's claims for an increased evaluation of 
his residuals of left knee surgery, service connection for a 
back disorder, and a total rating based on individual 
unemployability, have been met. 38 U.S.C.A. § 5904(c) (West 
1991 & Supp. 1998); 38 C.F. § 20.609(h) (1998).

3.  The fee specified in the agreement as being payable 
directly to the attorney by VA, and amounting to 20 percent 
of past-due benefits awarded to the veteran is reasonable.  
38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(f)(h) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before an attorney-at-law or agent may charge and be paid a 
fee for representing claimants or appellants for their 
services before VA, the following criteria must be met: (1) a 
final decision must have been promulgated by the Board with 
respect to the issue, or issues, involved; (2) the NOD that 
preceded the Board decision with respect to the issue or 
issues involved must have been received by the RO on or after 
November 18, 1988; and (3) the attorney must have been 
retained not later than one year following the date that the 
decision by the Board with respect to the issue, or issues, 
involved was promulgated.  38 U.S.C.A. § 5904(c) (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.609(c) (1998).

In this case the Board issued a final decision on October 27, 
1995, which, in pertinent part, denied the veteran's claims 
for service connection for a back disorder, an increased 
evaluation for residuals of left knee surgery, and a total 
disability rating for compensation purposes, based on 
individual unemployability. 

The NODs that preceded the October 1995 decision were 
received by the RO after November 18, 1988.

As evidenced by fee agreements dated December 11, 1995, and 
April 28, 1998, and executed by the veteran and his attorney, 
the veteran retained his attorney to represent him before VA 
concerning his claims for disability benefits.  The attorney 
represented the veteran before VA after the then-named United 
States Court of Veterans Appeals (the Court) vacated a 
portion of the Board's October 27, 1995, decision and 
remanded the case to the Board for another decision.

As it is obvious from the foregoing that the criteria for 
charging the veteran a fee in this case have been met, and as 
the attorney has rendered services on behalf of the veteran 
in connection with the issues for which past-due benefits 
were awarded, the attorney is entitled to charge and be paid 
a fee for representing the veteran before VA.

Next, we must determine whether the fee provided for in the 
fee agreement is reasonable.  Fees which total no more than 
20 percent of any past-due benefits awarded are presumed to 
be reasonable.  38 C.F.R. § 20.609(f) (1998).

The fee agreement in effect when the RO awarded past-due 
benefits to the veteran is dated April 28, 1998, and provides 
for a fee equal to 20 percent of the total amount of any 
past-due benefits awarded to the veteran.

As the fee totals no more than 20 percent of past-due 
benefits, it is presumed reasonable.

Finally, the Board must determine whether the fee provided 
for in the parties' fee agreement is payable from past-due 
benefits awarded to the veteran.

Under 38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h) (1998), 
an appellant and an attorney may enter into a fee agreement 
providing that payment for the services of the attorney will 
be made directly to the attorney by VA out of any past-due 
benefits awarded on the basis of the claim.  VA will honor 
such an agreement if the following conditions are met: (1) 
the total fee payable does not exceed 20 percent of the total 
amount of the past-due benefits awarded; (2) the amount of 
the fee is contingent on whether or not the claim is resolved 
in a manner favorable to the appellant; and (3) the award of 
past-due benefits results in an a cash payment to the 
appellant from which the fee may be deducted.

The April 28, 1998, fee agreement provides for a fee equal to 
20 percent of the total amount of any past-due benefits 
awarded on the basis of the veteran's claim with VA, and is 
contingent in nature.

According to the RO's letter of February 11, 1999, the award 
of past-due benefits in this case resulted in a cash payment 
to the veteran.

Consequently, the attorney may be paid a fee directly by VA 
from past-due benefits awarded to the veteran.

Under 38 C.F.R. § 20.609(h)(3) (1997), past-due benefits is 
defined as a nonrecurring payment resulting from a benefit, 
or benefits, granted on appeal or awarded on the basis of a 
claim reopened after a denial by the Board, or the lump sum 
payment which represents the total amount of recurring cash 
payments which accrued between the effective date of the 
award, as determined by the applicable laws and regulations, 
and the date of the grant by the agency of original 
jurisdiction, the Board, or an appellate court.

In this case, the effective dates assigned by the RO in its 
December 21, 1998, rating decision are as follows: February 
6, 1991, for a 40 percent evaluation of the veteran's low 
back disorder; May 29, 1990, for a 40 percent evaluation of 
the veteran's residuals of left knee surgery; and July 1, 
1992, for a total disability evaluation based on individual 
unemployability, due to service-connected disabilities.  

Prior to the RO's December 1998 rating decision, the combined 
rating for the veteran's service-connected disabilities was 
30 percent.  The combined rating for his service-connected 
disabilities as a result of the RO's December 21, 1998, 
rating was 40 percent from May 2, 1990; 60 percent from 
February 6, 1991; and 100 percent from July 1, 1992.

However, because payment of monetary benefits may not be made 
before the first day of the calendar month following the date 
of an award, 38 U.S.C.A. § 5111(a) (West 1991), the beginning 
inclusive dates concerning the above awards are: June 1, 
1990, March 1, 1991, and July 1, 1992, (the date the 
temporary total evaluation for convalescence purpose 
following left knee surgery was terminated), respectively.  

Thus, the attorney is entitled to the payment of a fee equal 
to 20% of the past-due benefits awarded for the difference 
between a 30 percent combined rating and a 40 percent 
combined rating for the period June 1, 1990, though February 
28, 1991; 20% of the past-due benefits for the difference 
between a 30 percent combined rating and a 60 percent 
combined rating for the period March 1, 1991, through October 
31, 1991; and 20% of the past-due benefits for the difference 
between a 30 percent combined rating and a 100 percent rating 
for the period from July 1, 1992 through December 21, 1998, 
concerning the veteran's low back disorder, residuals of left 
knee surgery, and the total disability evaluation based on 
individual unemployability

Under the Equal Access to Justice Act (EAJA), certain 
prevailing parties in litigation against the United States 
government may recover attorney fees at statutory rates 
unless the government's position in the litigation was 
substantially justified.  See 28 U.S.C.A. § 2412(d) (1) (A).  
Section 506(a) of the  Federal Courts Administration Act of 
1992 (FCAA), Pub. L. No. 102-572, 106 Stat. 4506, amended 28 
U.S.C. § 2412 (d) (2) (F) to make the EAJA applicable to the 
Court.  

VA's Office of the General Counsel has advised the Board that 
the attorney received an EAJA fee in this case in February 
1997 in the amount of $4,275.00.  

VA's General Counsel has concluded that section 506(c) of 
FCAA provides that, where the claimant's attorney receives 
fees for the same work under both 38 U.S.C. § 5904(d) and 28 
U.S.C. § 2412, the claimant's attorney must refund to the 
claimant the amount of the smaller fee.  See VAOPGCPREC 12-
97; 62 Fed. Reg. 37953 (July 15, 1997).  

Although our General Counsel held in the aforementioned 
opinion that the Board had no authority to take any action, 
such as an offset of the amount of the EAJA fees, to ensure 
that the attorney fulfills his responsibility to refund the 
smaller fee to the claimant, she did point out that failure 
of the claimant's attorney to return the amount of the 
smaller fee to the claimant might subject the attorney to the 
possibility of criminal prosecution under 38 U.S.C. § 5905 
for wrongfully withholding benefits due to the claimant.  The 
Board assumes that the attorney will follow the law and 
refund to the veteran the smaller of the two fees he has 
received.


ORDER

Eligibility for payment directly by VA to the attorney for 
services rendered before VA is established.  The attorney 
should be paid 20 % of past-due benefits awarded the veteran 
pursuant to the RO's December 1998 grant of an increased 
combined rating from: 30 percent to 40 percent, for the 
period from June 1, 1990, through February 28, 1991; from 30 
percent to 60 percent for the period from March 1, 1991, 
through October 31, 1991; and from 30 percent to 100 percent 
for the period from July 1, 1992, through December 21, 1998.


		
	STEVEN L. KELLER
Member, Board of Veterans' Appeals


 


